As filed with the Securities and Exchange Commission on January 6, 2016 File Nos. 033-03149 and 811-04581 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 54 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 56 CORNERCAP GROUP OF FUNDS The Peachtree, Suite 1700, 1355 Peachtree Street NE Atlanta, Georgia 30309 (Address of Principal Executive Offices) 404-870-0700 Thomas E. Quinn The Peachtree, Suite 1700, 1355 Peachtree Street NE Atlanta, Georgia 30309 (Name and Address of Agent for Service) Copies to: Andrew Sachs, Esq., Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101-2400 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 54 is filed for the sole purpose of submitting XBRL exhibit for the risk/return summary first provided in PEA No. 52 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirement of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that is has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Atlanta, and State of Georgia on January 6, 2016 . CornerCap Group of Funds, Registrant /s/ Thomas E. Quinn Thomas E. Quinn, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on January 6, 2016 . /s/ Thomas E. Quinn Thomas E. Quinn Trustee, President, Treasurer Attorney in Fact /s/ Richard L. Boger Ricard L. Boger, Trustee* /s/ Laurin M. McSwain Laurin M. McSwain, Trustee* /s/ Leslie W. Gates Laurin M. McSwain, Trustee* /s/ G. Harry Durity G. Harry Durity, Trustee* By: /s/ Thomas E. Quinn Thomas E. Quinn As Power of Attorney * Pursuant to powers of attorney previously filed. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
